UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 00-31008
                        _______________________

ADRIENNE COBB; ET AL;
                                                            Plaintiffs,

ADRIENNE COBB; EDDIE OLIVER; TOMMY PERKINS
NATHALAN PERKINS,

                                              Plaintiffs-Appellants,

                                versus

ROBERT ROSHTO; RAYMOND HOLLOWAY; TERRY E. PITRE;
MURPHY J. PAINTER; SAM GARAFOLA; AIMEE, Agent;
JEFF WESLEY; SCOTT JONES; CITY OF DENHAM SPRINGS,

                                                  Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                     Civil Docket #98-CV-622-C
_________________________________________________________________
                           March 26, 2002



Before JONES, WIENER, and PARKER, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

           The court has carefully considered this appeal in light

of the briefs, oral argument and pertinent portions of the

record.   Having done so, we conclude that it is unnecessary to


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
recite the history of the case, as the parties are well familiar

with it, and that the issues raised by appellants should be

resolved as follows.

            1.   We affirm the implicit grant of summary judgment

on § 1985 conspiracy claims raised by Tommy Perkins and Nathalan

Perkins.1   This court is empowered to sustain a summary judgment

on any ground asserted in the record below and sustained by the

evidence.    Lady v. Neal Glaser Marine, Inc., 228 F.3d 598, 601

(5th Cir. 2000).   Appellants point to no summary judgment

evidence, other than their self-serving assertions in affidavits,

that supports an inference of invidious motivation, i.e. a

motivation by the Denham springs defendants (the City, Jeff

Wesley and Scott Jones) to deprive Tommy and Nathalan Perkins of

equal protection of the laws.   For lack of proof of this element

of a § 1985 claim, summary judgment is proper.    Hilliard v.

Ferguson, 30 F.3d 649, 652-53 (5th Cir. 1994).

            2.   We affirm the grant of summary judgment on Tommy

Perkins’s § 1983 claims against the Denham Springs defendants.

With regard to his claims arising from a local administrative

proceeding, the district court correctly held that, as there was

never a hearing (and the proceeding was dismissed by state court

order), there could be no constitutional deprivations.   The


     1
      The appellees do not cross-appeal the court’s July 22, 2000
order that apparently preserved any § 1985 claims Adrienne Cobb
might have asserted against the Denham Springs defendants.

                                  2
claims concerning the seizure of Perkins’s liquor and the alleged

failure to return the liquor promptly fail because of Chief

Wesley’s qualified immunity.   The Chief had at least arguable

probable cause for his actions, precluding a finding that his

actions were objectively unreasonable in light of clearly

established constitutional law.       Anderson v. Creighton, 483 U.S.

635, 640 (1987).

          3.    We affirm the grant of summary judgment on

Nathalan Perkins’s § 1983 claims for the incidents other than the

Fourth Amendment claims arising out of her arrest and the search

of her home.   The district court’s dismissal thus includes

Nathalan’s claims for Fifth and Sixth Amendment violations in

connection with her arrest and for lost wages while Tommy

Perkins’s lounge was shut down.   There is no evidence to sustain

the former alleged constitutional violations, and there is no

constitutional claim for lost wages under these circumstances.

          4.    We reverse and remand the grant of summary

judgment to Robert Roshto on grounds of prescription.      The state

court proceedings do not support the district court’s finding

that the state case against Roshto was dismissed on an exception

of improper cumulation.   Instead, the amended petition in state

court interrupted prescription against Roshto.

          5.    We reverse and remand the district court’s

dismissal of § 1988 claims brought by appellants, solely to the



                                  3
extent that if appellants prevail on any of their remaining

claims, they may recover attorneys’ fees and costs under § 1988.

           6.     We affirm the district court’s discretionary

decision to remand appellants’ state law claims to the state

court.   Under the federal statute, 28 U.S.C. § 1367(c)(2), the

court may decline to exercise supplemental jurisdiction over

state law claims if they “substantially predominate” over the

federal claims.     Bass v. Parkwood Hospital, 180 F.3d 234 (5th

Cir. 1999).     Taking into account our reversal of the summary

judgment for Roshto, the dozen or more state law claims

nevertheless continue to “substantially predominate” in number,

variety, and complexity.     The district court did not abuse his

discretion.

           7.     We affirm the dismissal of Eddie Oliver’s claims

other than any claim pending against Robert Roshto.

           AFFIRMED in part, REVERSED in part and REMANDED.




                                   4